 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       HERBERT HENDERSON,                                No. 2:21-cv-0790 KJN P
12                        Plaintiff,
13            v.                                           ORDER
14       CALIFORNIA MEDICAL FACILITY,
15                        Defendant.
16

17           Plaintiff, a state prisoner, proceeds pro se with a civil rights action under 42 U.S.C.

18   § 1983. On June 17, 2021, the undersigned recommended this action be dismissed based on

19   plaintiff’s failure to either file an in forma pauperis affidavit or pay the required filing fee of

20   $350.00 plus the $52.00 administrative fee. 1 See 28 U.S.C. §§ 1914(a), 1915(a). On July 6,

21   2021, plaintiff filed objections; however, he failed to sign the objections. 2

22           Parties proceeding without counsel are required to sign all pleadings, motions, and other

23   papers submitted to the court for filing. Fed. R. Civ. P. 11(a). Thus, the court is unable to

24
     1
       If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
25   but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
26   required to pay the $52.00 administrative fee.
     2
27     It appears plaintiff may have attempted to “electronically” sign the document by typing /s/.
     (ECF No. 6 at 2.) However, the “/s/” indicia is insufficient for pro se prisoners who are not
28   granted access to the court’s CM/ECF electronic filing system.
                                                       1
 1   consider plaintiff’s objections unless he signs and re-files the objections. Accordingly, plaintiff is

 2   provided an opportunity to re-file the objections bearing his signature. Failure to submit the

 3   signed objections will result in an order striking the unsigned objections from the record, and the

 4   undersigned will forward the findings and recommendations to the district court for review and

 5   adoption.

 6             Therefore, IT IS HEREBY ORDERED that within fourteen days from the date of this

 7   order, plaintiff shall re-file the objections bearing his signature.

 8   Dated: July 15, 2021

 9

10

11
     /hend0790.r11
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
